Order, Supreme Court, New York County (Michael D. Stall-man, J.), entered December 17, 2003, which granted defendants’ motion for summary judgment dismissing the complaint and denied plaintiffs’ cross motion for summary judgment, unanimously affirmed, without costs.
Defendants submitted sufficient proof of their lack of notice of tortious propensities of the nonemployee volunteer to demonstrate prima facie entitlement to judgment. Plaintiffs failed to present evidence to raise an issue of fact as to whether defendants had notice of Tony Sanchez’s propensity to commit the crime, or whether the alleged earlier negligent hiring of Sanchez was the proximate cause of the injuries (see Gomez v City of New York, 304 AD2d 374 [2003]). Concur — Tom, J.P., Saxe, Ellerin, Nardelli and Sweeny, JJ.